DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is missing a period at the end of the abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 68 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”.  Referring to claim 68, it recites the limitation “a computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Under the broadest reasonable interpretation of the claim when read in light of the specification, the claim is directed to non-statutory subject matter.  A claim drawn to such a computer readable medium that covers 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 50, 51, 62 and 63 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 50 and 62 recite wherein said error threshold is 128.  Claims 49 and 63 recite wherein said oscillation threshold is 10.  
Claims 50 and 62 fail to set forth what is the unit or the value of 128 means with respect to said error threshold.  The Specification filed 09/15/2020 (paragraphs [0084], [0086]) discusses the error threshold is set to 128 receive errors.  
Claims 55 and 63 fail to set forth what is the unit or the value of 10 means with respect to said oscillation threshold.  The Specification filed 09/15/2020 (paragraphs [0086]) discusses the maximum oscillation threshold is set to 10 occurrences of osculation.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45 – 48, 57, 59, 60, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forrester (Pub. No.: US 2003/0198306 A1).
 Regarding claim 45, Forrester discloses a method comprising: monitoring protocol health in a mobile device network, the protocol health indicating an ability of devices to communicate via the mobile device network and/or a level of interference in the mobile device network (see abstract, para. 0005, 0031, 0048, to monitor the error rate which is caused by an interference or jammer signal), the monitoring comprising: monitoring for oscillation in occurrence of communication errors in the mobile device network over time (see abstract, para. 0031, 0035, 0050, monitoring for a corresponding change in the error rate which indicates the increased error rate is caused by an interference or jammer signal…see claim 20, …compare the error rate calculated during the first period to the error rate calculated during the second period to determine if the increase in the error rate is from an interference signal; Noted: error rate is an indication of the number of errors that occurred within a period and so high error rate means 
	Regarding claim 46, Forrester discloses wherein monitoring for oscillation in occurrence of communication errors in the mobile device network over time comprises: for each time period of a plurality of time periods, determining whether a number of communication errors in the mobile device network oscillates with respect to an error threshold (see para. 0010, 0053, the receiver may periodically or continuously monitors the error rate…if the error rate has decreased sufficiently, such as below a threshold,…and if, as a result of the monitoring, the error rate has not decreased below a threshold,…).
	Regarding claim 47, Forrester discloses wherein determining whether the number of communication errors in the mobile device network oscillates with respect to the error threshold comprises: determining whether the number of communication errors reaches the error threshold and drops below the error threshold (see para. 0010, 0053, the receiver may periodically or continuously monitors the error rate…if the error rate has decreased sufficiently, such as below a threshold,…and if, as a result of the monitoring, the error rate has not decreased below a threshold,…).

	Regarding claim 57, Forrester discloses a system comprising: at least one computer hardware processor; and at least one computer-readable storage medium including processor executable instructions that, when executed, cause the at least one computer hardware processor (see Fig. 1, Fig. 3, para. 0030, 0041, 0052, a receiver 100 in a cellular telephone with a controller 124 and/or a processor including a memory to store programming instructions for execution…) to perform a method comprising: monitoring protocol health in a mobile device network, the protocol health indicating an ability of devices to communicate via the mobile device network and/or a level of interference in the mobile device network (see abstract, para. 0005, 0031, 0048, to monitor the error rate which is caused by an interference or jammer signal), the monitoring comprising: monitoring for oscillation in occurrence of communication errors in the mobile device network over time (see abstract, para. 0031, 0035, 0050, monitoring for a corresponding change in the error rate which indicates the increased error rate is caused by an interference or jammer signal…see claim 20, …compare the error rate calculated during the first period to the error rate calculated during the second period to determine if the increase in the error rate is from an interference signal; Noted: error rate is an indication of the number of errors that occurred within a period and so high error rate means there are more errors occurring in a period than another period); and in response to determining that oscillations over time of communication 
	Regarding claim 59, Forrester discloses wherein monitoring for oscillation in occurrence of communication errors in the mobile device network over time comprises: determining whether a number of communication errors in the mobile device network oscillates with respect to an error threshold (see para. 0010, 0053, the receiver may periodically or continuously monitors the error rate…if the error rate has decreased sufficiently, such as below a threshold,…and if, as a result of the monitoring, the error rate has not decreased below a threshold,…).
	Regarding claim 60, Forrester discloses wherein the method further comprises: incrementing an oscillating error indicator in response to determining that the number of communication errors in the mobile network oscillates with respect to the error threshold (see para. 0031, 0035, error detector 120 may continually or periodically monitor the error rate with respect to a predetermined level).
	Regarding claim 68, Forrester discloses a computer readable storage medium storing instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor (see Fig. 1, Fig. 3, para. 0030, 0041, 0052, a receiver 100 in a cellular telephone with a controller 124 and/or a processor including a memory to store programming instructions for execution…) to perform a method comprising: monitoring protocol health in a mobile device network, the protocol health indicating an ability of devices to .  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 52 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (Pub. No.: US 2003/0198306 A1) in view of Litovtchenko et al. (Pub. No.: US 2016/0274989).
Forrester does not disclose the claimed features as recited in claims 52 and 58.
	Regarding claim 52, Litovtchenko discloses wherein triggering performance of at least one corrective action comprises setting one or more devices to a communication safe mode (see para. 0043, a safe mode may be engaged when a specific error repetitively occurs or after a predetermined number of errors).
Regarding claim 58, Litovtchenko discloses wherein triggering performance of at least one corrective action comprises setting one or more devices to a communication safe mode (see para. 0043, a safe mode may be engaged when a specific error repetitively occurs or after a predetermined number of errors).
.
	

Claims 53, 55, 56, 64, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (Pub. No.: US 2003/0198306 A1) in view of Banka et al. (Pub. No.: US 2012/0026890 A1).
Forrester does not disclose the claimed features as recited in claims 53, 55, 56, 64, 66, and 67.
	Regarding claim 53, Banka discloses further comprising: maintaining a protocol health log indicating results of the monitoring of protocol health (see para. 0014 – 0015, 0019, 0044, each sensor node 12 may maintain these parameters (health data such as TX errors and packet drops) and log it to its nearest HMN 16).
	Regarding claim 55, Banka discloses further comprising: communicating the protocol health log to a remote system, wherein said remote system is configured to, in response to receiving said protocol health log, generate an indication of the protocol health in the mobile device network (see para. 0016, 0019 – 0020, each HMN 16 may be responsible for gathering health statistics for a subset of sensor nodes 12 in its geographical proximity… HMNs 16 may collaborate with their neighboring HMNs 16 to send health-monitoring information (which may include health statistics or other health data on sensor nodes 12, network 14, HMNs 16, or super nodes 18) to central repository 20).

	Regarding claim 64, Banka discloses wherein the method further comprises: maintaining a protocol health log indicating results of the monitoring of protocol health (see para. 0014 – 0015, 0019, 0044, each sensor node 12 may maintain these parameters (health data such as TX errors and packet drops) and log it to its nearest HMN 16).
	Regarding claim 66, Banka discloses wherein the method further comprises: communicating the protocol health log to a remote system, wherein said remote system is configured to, in response to receiving said protocol health log, generate an indication of the protocol health in the mobile device network (see para. 0016, 0019 – 0020, each HMN 16 may be responsible for gathering health statistics for a subset of sensor nodes 12 in its geographical proximity… HMNs 16 may collaborate with their neighboring HMNs 16 to send health-monitoring information (which may include health statistics or other health data on sensor nodes 12, network 14, HMNs 16, or super nodes 18) to central repository 20).
	Regarding claim 67, Banka discloses wherein the method further comprises: generating, with said remote system, the indication of the protocol health, wherein generating said indication 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Forrester, and have the features, as taught by Banka, to collect health data of the network in order to make better decisions routing data to improve the overall performance of the network, as discussed by Banka (para. 0042).

Claims 54 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (Pub. No.: US 2003/0198306 A1) in view of Banka et al. (Pub. No.: US 2012/0026890 A1) and further in view of Muller (Pub. No.: US 2006/0002501 A1).
Forrester and Banka do not disclose the claimed features as recited in claims 54 and 65.
Regarding claim 54, Muller discloses wherein the protocol health log includes a number of oscillations and/or a maximum number of oscillations (see para. 0046, counters 44 count the number of oscillation periods of the signal received…).
	Regarding claim 65, Muller discloses wherein the protocol health log includes at least one of number of oscillations or maximum number of oscillations (see para. 0046, counters 44 count the number of oscillation periods of the signal received…).
.

Allowable Subject Matter
Claims 49 – 51 and 61 – 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monroe et al. (Pub. No.: US 2014/0365693) disclose CAN and flexible data rate CAN node apparatus and methods for mixed bus CAN FD communications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473